

115 HR 2198 IH: Veterans Crisis Line Improvement Act
U.S. House of Representatives
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2198IN THE HOUSE OF REPRESENTATIVESApril 27, 2017Mr. Castro of Texas (for himself and Mr. Takano) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to ensure that calls to medical facilities of the
			 Department can be quickly redirected to the Veterans Crisis Line.
	
 1.Short titleThis Act may be cited as the Veterans Crisis Line Improvement Act. 2.Facilitation of redirection of calls to Department of Veterans Affairs medical facilities to Veterans Crisis LineBeginning not later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall ensure that, upon placing a telephone call to the main telephone number of any Department of Veterans Affairs medical facility, the first message a caller hears provides a mechanism by which the caller can choose to be quickly redirected to the Veterans Crisis Line without ending the telephone call.
		